ORDER SETTING DATE FOR EXECUTION OF DEATH SENTENCE
D.H. Fleenor has been convicted for the murders of Nyla Harlow and Bill Harlow, and sentenced to death. The convictions and sentence were affirmed on direct appeal. Fleenor v. State, 514 N.E.2d 80 (Ind.1987), cert. denied 488 U.S. 872, 109 S.Ct. 189, 102 L.Ed.2d 158 (1988). The post-conviction court denied post-conviction relief, and that denial was affirmed on appeal. Fleenor v. State, 622 N.E.2d 140 (Ind.1993), cert. denied 513 U.S. 999, 115 S.Ct. 507, 130 L.Ed.2d 415 (1994). The federal district court denied Fleenor’s petition for habeas corpus relief. Fleenor v. Farley, 47 F.Supp.2d 1021 (S.D.Ind.1998). That denial was affirmed on appeal. Fleenor v. Anderson, 171 F.3d 1096 (7th Cir.1999), cert. denied — U.S. —, 120 S.Ct. 215, — L.Ed.2d - (U.S. Oct.4, 1999). It thus appears that Fleenor has .received the review of his convictions and sentence to which he is entitled as a matter of right.
There being no stay of execution now in effect, and pursuant to the Court’s authority to set dates for the-execution of death sentences, it is now ORDERED that the execution of D.H. Fleenor is set for December 9, 1999 before the hour of sunrise. The Superintendent/Warden of the Indiana State Prison is directed to carry out the execution in accordance with Indiana law. This order shall constitute *753the warrant for execution described in Indiana Code §§ 35-38-6-2 & 3.
SHEPARD, C.J., and DICKSON, SULLIVAN, and BOEHM, JJ., concur,